UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
__________________________________
                                      )
SANDRA COMPTION, et al.,              )
                                      )
              Plaintiffs,             )
                                      )
       v.                             )    Civil Action No. 13-262 (RMC)
                                      )
ALPHA KAPPA ALPHA SORORITY, )
INC., et al.,                         )
                                      )
              Defendants.             )
_________________________________ )

                                            OPINION

               Plaintiffs Sandra Compton and Lessie Cofield are members of Alpha Kappa

Alpha Sorority, Inc. They and their daughters filed suit against the Sorority and Howard

University, alleging that the Sorority wrongfully denied the daughters’ entry into the Sorority’s

Alpha Chapter at Howard University. The Court dismissed the majority of Plaintiffs’ claims and

Howard University as a party, leaving only two counts of ultra vires action against the Sorority.

See Op. [Dkt. 36]; Order [Dkt. 37]. Subsequently, the Sorority reinstated Mses. Compton and

Cofield. Because full relief has been provided, this case has been rendered moot and will be

dismissed.


                                            I. FACTS

               Sandra Compton and Lessie Cofield are members of Alpha Kappa Alpha Sorority,

Inc. (Sorority or AKA). AKA was founded in 1908 at Howard University in Washington, D.C.,

and thus the Sorority’s Howard Chapter is known as the “Alpha Chapter.” Both Ms. Compton

and Ms. Cofield dreamed for years that their daughters, Laurin Compton and Lauren Cofield,

would join AKA’s Alpha Chapter. The daughters entered Howard University as freshmen in the


                                                 1
fall of 2009 and were deemed AKA Legacy Candidates, i.e., “the daughters, granddaughters,

adopted daughters or legal wards of an active or deceased soror.” See Opp’n [Dkt. 32], Ex. 1

(AKA Constitution & Bylaws) [Dkt. 32-3], Art. IV, § 14. Generally, Legacy Candidates receive

preferential treatment over non-Legacy Candidates in the Sorority selection process. Despite

their status as Legacy Candidates, the daughters were not selected as members of the Alpha

Chapter. 1

                 As a result, Ms. Compton, Ms. Cofield, and their daughters filed suit against the

Sorority and Howard, alleging a host of claims including breach of contract and negligence. See

Compl. [Dkt. 1]. On March 4, 2013, the Sorority withdrew Mses. Compton and Cofield’s

membership privileges, claiming that the filing of the lawsuit violated the Sorority’s Constitution

and Bylaws. Letter to Compton dated 3/4/13 [Dkt. 14-1]; Cofield Aff. [Dkt. 14-1].

                 Subsequently, Plaintiffs sought to file a First Amended Complaint, see Mot. for

Leave [Dkt. 23], but the motion was held in abeyance while the parties attempted mediation.

Mediation failed. The Court then denied leave to file the First Amended Complaint, but granted

leave to file a Second Amended Complaint,2 see 2d Am. Compl. [Dkt. 29].


1   More detailed facts are set forth in the Court’s Opinion, Dkt. 36.
2 The Second Amended Complaint alleged: Count One, Lauren Cofield’s breach of contract
claim against AKA; Count Two, Lessie Cofield’s breach of contract claim against AKA; Count
Three, Lessie Cofield’s ultra vires act claim against AKA; Count Four, Laurin Compton’s breach
of contract claim against AKA; Count Five, Sandra Compton’s breach of contract claim against
AKA; Count Six, Sandra Compton’s ultra vires act claim against AKA; Count Seven, Sandra
Compton’s negligence claim against AKA; Count Eight, Lessie Cofield’s negligence claim
against AKA; Count Nine, Lauren Cofield’s claim of tortious interference with contractual
relations against Howard University; Count Ten, Laurin Compton’s claim of tortious interference
with contractual relations against Howard University; Count Eleven, Lessie Cofield’s claim of
tortious interference with contractual relations against Howard University; Count Twelve,
Sandra Compton’s claim of tortious interference with contractual relations against Howard
University; Count Thirteen, Sandra Compton’s claim of intentional infliction of emotional
distress against AKA; and Count Fourteen, Lessie Cofield’s claim of intentional infliction of
emotional distress against AKA.

                                                   2
               Each Defendant moved to dismiss the Second Amended Complaint in its entirety.

After the motions were adjudicated, the Court dismissed most of the Second Amended

Complaint and dismissed Howard University as a party; only Counts Three and Six remain. 3

These Counts allege ultra vires claims against the Sorority, i.e., that the Sorority acted without

any authority and withdrew Mses. Compton and Cofield’s membership privileges in retaliation

for their filing this lawsuit. 4 2d Am. Compl. ¶¶ 74, 96. The ultra vires Counts seek

compensatory damages and “such other and further relief deemed fair and just.” Id. ¶¶ 75, 97.

Following the Court’s ruling on the motions to dismiss, the Sorority wrote to Mses. Compton

and Cofield reinstating their memberships in AKA “with no break in service.” See Letters [Dkt.

43-2]. The Sorority granted them reinstatement to “active status and in good standing.” Id.

Further, the Sorority refunded Ms. Compton a $175 fee she paid for a conference that she was

unable to attend due to her membership termination.

               Despite their reinstatement, Plaintiffs still seek other equitable remedies. See

Mot. for Equitable Remedies [Dkt. 41]. The Sorority objects, insisting that the only remedy for

the ultra vires claims is reinstatement, which has been provided. Opp’n [Dkt. 43]. Because

Mses. Compton and Cofield have received all available relief, this case is moot.

                                    II. LEGAL STANDARD

               Under the U.S. Constitution, federal courts are limited to deciding “actual,

ongoing controversies.” Honig v. Doe, 484 U.S. 305, 317 (1988). That is, a court has no

jurisdiction to adjudicate a matter where there is no longer a case or controversy, and a case that


3The Court denied the motion to dismiss Counts Three and Six, finding that they stated a claim
under Federal Rule of Civil Procedure 12(b)(6). See Op. [Dkt. 36] at 21-24.
4 The term “ultra vires” refers to an act that is “beyond the scope of power allowed or granted by
a corporate charter or by law.” Black’s Law Dictionary 1558 (8th ed. 2004).

                                                  3
has become moot must be dismissed for lack of jurisdiction under Federal Rule of Civil

Procedure 12(b)(1). Flores v. District of Columbia, 437 F. Supp. 2d 22, 27-28 (D.D.C. 2006);

see also Jones v. Ashcroft, 321 F. Supp. 2d 1, 5 (D.D.C. 2004) (a court has “an affirmative

obligation to insure that it is acting within the scope of its jurisdictional authority.”)

                No justiciable controversy is presented when the question sought to be

adjudicated has been mooted by subsequent developments. Associated Gen’l Contractors of Am.

v. City of Columbus, 172 F.3d 411, 419 (6th Cir. 1999). “Even where the litigation posed a live

controversy when filed, the [mootness] doctrine requires a federal court to refrain from deciding

it if events have so transpired that the decision will neither presently affect the parties’ ‘rights nor

have a more-than-speculative chance of affecting them in the future.’” Clarke v. United States,

915 F.2d 699, 701 (D.C. Cir. 1990) (citations omitted). A case is moot if a defendant can

demonstrate that two conditions have been met: (1) interim relief or events have completely and

irrevocably eradicated the effects of the alleged violation; and (2) there is no reasonable

expectation that the alleged wrong(s) will be repeated. Doe v. Harris, 696 F.2d 109, 111 (D.C.

Cir. 1982) (citing County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979)). When both

conditions are satisfied, the case is moot because neither party has a legally cognizable interest in

the final determination of the underlying facts and law. See id.

                                           III. ANALYSIS

                Plaintiffs brought their ultra vires claims under D.C. Code § 29-403.04(b)(1),

which provides that “[t]he power of a nonprofit corporation to act may be challenged in a

proceeding by . . . [a] member, director, or member of a designated body against the corporation

to enjoin the act.” The statute further provides for injunctive relief: “[a court] may enjoin or set




                                                    4
aside the act, if equitable.” Id. § 29-403.04(c). 5 While the D.C. Code only references injunctive

relief, the Code does not impair the Court’s inherent power, as a court of equity, to order

equitable relief. See generally Brown v. Board of Education, 349 U.S. 294, 300 (1955); see also

Cobell v. Norton, 240 F.3d 1081, 1108 (D.C. Cir. 2001) (courts possess the full range of

remedial powers, legal and equitable, so long as Congress has not restricted such powers);

Wolman v. United States Selective Service Sys., 501 F. Supp. 310, 311 (D.C. Cir. 1980) (in the

absence of a statute limiting a court’s inherent power to enforce the law, a court has traditional

equitable powers). In addition to reinstatement of membership that has already been granted,

Plaintiffs seek restitution and attorney fees. The Court has the inherent power to grant equitable

relief, but Plaintiffs have not shown that they are entitled to these remedies as a matter of law.

                Restitution is a type of relief that may be awarded where a defendant has received

a benefit that it is unjust for him to keep. A recipient of a benefit “has a duty to make restitution

to the other person if the circumstances of its receipt or retention are such that, as between the

two persons, it is unjust for the recipient to retain it.” Peart v. D.C. Housing Auth., 972 A.2d

810, 813 (D.C. 2009). “The D.C. Circuit has defined restitution as that body of law in which

(1) substantive liability is based on defendant’s unjust enrichment; (2) the measure of recovery is

based on defendant’s gain instead of plaintiff's loss; or (3) the court restores to plaintiff his lost

property or its proceeds, in kind.” United States v. Philip Morris, Inc., 273 F. Supp. 2d 3, 8

(D.D.C. 2002) (citing Crocker v. Piedmont Aviation, Inc., 49 F.3d 735, 747 (D. C. App. 1995)).

                Plaintiffs are not entitled to restitution. They claim that they should be

compensated for “loss of society” because their temporary loss of membership in AKA has


5The D.C. Code also provides that a court “may award damages for loss, other than anticipated
profits, suffered by the corporation or another party because of enjoining the unauthorized act.”
See D.C. Code § 29-403.04(c). This portion of the Code is not material here.

                                                   5
caused them to be “national pariahs of the organization.” Mot. for Equitable Remedies at 12.

This allegation does not entitle Plaintiffs to restitution, as there is no assertion that the Sorority

was unjustly enriched or gained as a result of Plaintiffs’ loss.

                Further, there is no allegation that the Sorority still holds funds that should be

returned to Plaintiffs. The Sorority already returned the $175 fee that Ms. Compton paid for the

AKA conference she was unable to attend during the period that her membership was

terminated.

                Ms. Compton alleges that she “paid $950 in 2013 to participate in AKA’s Boule

and related local, regional and national activities” and she seeks disgorgement of this amount

from the Sorority. Mot. for Equitable Remedies at 15. She does not allege to whom, or for what,

she made this payment. Because Ms. Compton provides no facts in support of her allegation that

she actually paid the Sorority $950 or that the Sorority gained from the payment, she has not

stated a claim against the Sorority for restitution in this amount.

                Plaintiffs also seek reimbursement for monies they spent on litigation-related

travel, transportation, parking, meals, and lodging. The Sorority did not benefit by these

expenditures. Because the doctrine of restitution measures the remedy by the defendant’s gain,

there can be no restitution of these litigation expenses. 6

                Mses. Compton and Cofield further contend that they should be awarded as

“restitution for witness intimidation” an amount equal to the maximum fine of $250,000 that

may be imposed on a criminal defendant for witness tampering under 18 U.S.C. § 1512. Section

1512 is a criminal obstruction of justice statute for which there is no private right of action.

Peavey v. Holder, 657 F. Supp. 2d 180, 190 (D.D.C. 2009); see Central Bank of Denver, N.A. v.

6 Plaintiffs also seek lost wages for the time they spent litigating this case. They cite no authority
for the proposition that they are entitled to lost wages.

                                                    6
First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994) (refusing to infer a private right

of action from a criminal prohibition alone). Plaintiffs are not entitled to a remedy under Title

18.

                Plaintiffs also seek attorney fees, claiming that they have a right to fees under the

common-fund doctrine. Generally, the “American Rule” applies: in U.S. courts, attorney fees

are not ordinarily recoverable by a prevailing party in litigation. Alyeska Pipeline Serv. Co. v.

Wilderness Soc’y, 421 U.S. 240, 247 (1975). The common-fund doctrine is an exception to this

rule, permitting an award of attorney fees to a person who preserves or recovers a fund or

property for the benefit of others. Passtou, Inc. v. Spring Valley Ctr., 501 A.2d 8, 11-12 (D.C.

1985). “The doctrine is employed to realize the broadly defined purpose of recapturing unjust

enrichment.” Id. at 12. Mses. Compton and Cofield have not, through their ultra vires claims

against the Sorority, preserved or recovered a fund for the benefit of others. Because the

common-fund exception does not apply, the responsibility for Plaintiffs’ attorney fees cannot be

shifted to the Sorority.

                Mses. Compton and Cofield’s only remaining legal claims in this lawsuit are that

the Sorority acted without authority, ultra vires, in terminating their AKA memberships.

Because the Sorority has granted them both full reinstatement with no break in service, they have

been made whole. Their claims to additional remedies––restitution and attorney fees––are

without legal bases, and their motion for equitable remedies will be denied.

                Even though this suit presented a justiciable controversy when it was filed,

Plaintiffs now have been afforded full relief and their ultra vires claims have become moot.

Accordingly, this case must be dismissed for lack of jurisdiction. See Clarke, 915 F.2d at 701




                                                  7
(no justiciable controversy is presented when the matter at issue has been mooted by subsequent

developments).

                                       IV. CONCLUSION

                 Plaintiffs’ motion for equitable remedies [Dkt. 41] will be denied. Because this

case is moot, it will be dismissed for lack of jurisdiction under Rule 12(b)(1). A memorializing

Order accompanies this Opinion.



Date: February 18, 2015                                         /s/
                                                   ROSEMARY M. COLLYER
                                                   United States District Judge




                                                  8